UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-1552


MARY E. BEASLEY, Personal     Representative        for   Estate   of
Darryl E. Beasley,

                Plaintiff - Appellant,

          v.

ARRON BROWN; RENEE BROTHERS; ANTHONY          ANDERSON;      OFFICER
HENDERSON; KENNETH KEPLEY, Captain,

                Defendants - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.      John A. Gibney, Jr.,
District Judge. (3:12-cv-00006-JAG-MHL)


Submitted:   September 24, 2013          Decided:    September 26, 2013


Before NIEMEYER and     THACKER,   Circuit   Judges,      and   HAMILTON,
Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


David P. Morgan, CRAVENS & NOLL PC, Richmond, Virginia, for
Appellant.    William F. Etherington, Leslie A. Winneberger,
BEALE, DAVIDSON, ETHERINGTON & MORRIS, P.C., Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Mary   E.    Beasley       (“Beasley”)     appeals    the     district

court’s order granting Defendants’ motion for summary judgment

in her civil action alleging Defendants used excessive force

against   her   son,    Darryl    Beasley,      in   violation    of    42    U.S.C.

§ 1983 (2006), resulting in his death.               Beasley further asserted

common law state claims of wrongful death and conspiracy.                        The

district court concluded that Beasley failed to produce evidence

establishing    that    Defendants’      conduct     violated    the    decedent’s

constitutional rights and that, even if a violation occurred,

Defendants’ actions were not so unreasonable as to place them

outside the scope of qualified immunity.                  The district court

further denied relief on Beasley’s state law claims.

            This court reviews de novo a district court’s order

granting summary judgment.             Robinson v. Clipse, 602 F.3d 605,

607 (4th Cir. 2010).           Summary judgment shall be granted when

“there is no genuine dispute as to any material fact and the

movant is entitled to judgment as a matter of law.”                          Fed. R.

Civ. P. 56(a).      “At the summary judgment stage, facts must be

viewed in the light most favorable to the nonmoving party only

if there is a genuine dispute as to those facts.”                        Scott v.

Harris,   550 U.S. 372,     380   (2007)    (internal      quotation      marks

omitted).     A district court should grant summary judgment unless

a reasonable jury could return a verdict for the nonmoving party

                                         2
on the evidence presented.                  Anderson v. Liberty Lobby, Inc.,

477 U.S. 242,    249    (1986).        An    otherwise      properly      supported

motion       for    summary     judgment     will     not    be     defeated     by    the

existence of any factual dispute; “[o]nly disputes over facts

that might affect the outcome of the suit under the governing

law will properly preclude the entry of summary judgment.”                              Id.

at 248.       “Conclusory or speculative allegations do not suffice,

nor   does     a     mere    scintilla      of    evidence    in    support      of”   the

nonmoving party’s case.              Thompson v. Potomac Elec. Power Co.,

312 F.3d 645,    649    (4th   Cir.    2002)    (internal      quotation        marks

omitted).

               We have reviewed the parties’ briefs and the materials

submitted on appeal and conclude that the district court did not

err     in    granting       Defendants’         motion   for      summary      judgment.

Accordingly, we affirm for the reasons stated by the district

court.       Beasley v. Brown, No. 3:12-cv-00006-JAG-MHL (E.D. Va.

Mar. 27, 2013).              We dispense with oral argument because the

facts    and       legal    contentions     are    adequately      presented      in   the

materials      before       this   court    and    argument       would   not    aid    the

decisional process.



                                                                                 AFFIRMED




                                             3